IN THE SUPREME COURT OF THE STATE OF DELAWARE

WAYNE JACKSON,                        §
                                      §     No. 549, 2014
      Defendant Below,                §
      Appellant,                      §     Court Below:
                                      §
                                      §     Superior Court of the
            v.                        §     State of Delaware, in and for
                                      §     New Castle County
STATE OF DELAWARE,                    §
                                      §     Cr. I.D. No. 0612016202
      Plaintiff Below,                §
      Appellee.                       §

                         Submitted: September 24, 2015
                          Decided: September 25, 2015

Before STRINE, Chief Justice, HOLLAND and VALIHURA, Justices.

                                   ORDER

        This 25th day of September 2015, the Court, having considered this matter

on the briefs of the parties, and having concluded that the same should be affirmed

on the basis of and for the reasons assigned by the Superior Court in its

Memorandum Opinion dated September 3, 2014;

        NOW, THEREFORE, IT IS HEREBY ORDERED that the judgment of

the Superior Court be, and the same hereby is, AFFIRMED.

                                      BY THE COURT:



                                      /s/ Karen L. Valihura
                                             Justice